UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended September 30, 2007. OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-129919 CS Financing Corporation (Exact name of small business issuer as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of principal executive offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ * Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:The number of shares outstanding of the Registrant’s common stock as of November 15 ,2007, was 237,709. Transitional Small Business Disclosure Format (check one):Yes £No T *Excludes filings on Form 8-K as provided in Rule 144(c)(i) under the Securities Act of 1933, as amended. CS FINANCING CORPORATION (A Development Stage Company) Table of Contents Balance Sheets
